DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-5) in the reply filed on 3 August 2022 is acknowledged.  The traversal is on the ground(s) that there is not a search and/or examination burden.  This is not found persuasive because the apparatus can be used with a different method such as packaging material that isn’t food.  This results in different fields of search and different search strategies being needed to conduct a comprehensive search of the distinct subject matter.  This results in a search burden as the art for a method of packaging food is going to require different types of searching than an apparatus that can package other materials.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 August 2022.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Patent 10,532,834 B1) in view of Jin et al. (PG Pub 2017/0042383 A1) hereinafter referred to as Jin.
Regarding claim 1, Sanchez discloses an apparatus (figs. 1-3) comprising: 
a container (16) having a bottom opening (col. 2 line 19; opening seen in fig. 2 leading into housing 32); 
a housing (32) having an inner chamber (34) and a discharge port (36; alternatively 24 and 36); 
a pump (22) located within the inner chamber of the housing; and 
wherein the container (16) is connected (fig. 1) to the housing (32) to allow food to be placed into the container and to fall through the bottom opening of the container into the inner chamber of the housing (fiber 28 is placed in the container and falls through the bottom opening of the container into the inner chamber; col. 2 lines 14-32; Given that fiber is accommodated for this purpose in Sanchez, it is deemed to be capable of being utilized for food which can also exist in such forms), and to be moved by the pump towards and out the discharge port of the housing (col. 2 lines 41-49; col. 3 lines 2-9).

Wherein it might be argued that the container and housing of Sanchez are shown as being integral and therefore not disclose “wherein the container is configured to be connected to the housing”, the Office further points to Jin.
Jin teaches a similar apparatus wherein the container (211) is configured to be connected (via 2112; paragraph 69) to the housing (212) to allow food to be placed into the container and to fall through the bottom opening of the container into the inner chamber of the housing (paragraph 59).
Given the teachings of Jin, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the apparatus of Sanchez so that the container was configured to be connected to the housing as taught by Jin.  Doing so would allow a user to individually clean and replace different parts as may be needed.

Regarding claim 4, Sanchez discloses wherein the pump (22) is a screw type pump (col. 2 lines 41-61; “auger conveyor”).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Patent 10,532,834 B1) in view of Jin (PG Pub 2017/0042383 A1) in view of Carter (US Patent 3,664,385).
Regarding claim 2, Sanchez discloses a first container (30) having an input port (figs. 1 and 3; opening that connects with 24 and 36) and configured to be connected to the discharge port of the housing, so that the first container is configured to collect food pumped out from the inner chamber of the housing through the discharge port and into an inner chamber of the container (col. 2 lines 41-49; col. 3 lines 2-9; Given that fiber is accommodated for this purpose in Sanchez, it is deemed to be capable of being utilized for food which can also exist in such forms). Sanchez fails to disclose that the first container is a pouch.
However Carter teaches a first pouch (82) having an input port (fig. 3; opening connected to #15) and configured to be connected to the discharge port (15) of the housing (13), so that the first pouch is configured to collect food pumped out from the inner chamber of the housing through the discharge port and into an inner chamber of the pouch (col. 7 lines 24-47).
Given the teachings of Carter, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the apparatus of Sanchez in view of Jin with the pouch of Carter.  Doing so would allow the final product to assume a size that was commensurate with the amount of material in the container so that it would take up as little space as was required and a user could easily see how much stored material was left in the container.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Patent 10,532,834 B1) in view of Jin (PG Pub 2017/0042383 A1) in view of Guidi (US Patent 1,700,405).
Regarding claim 3, Sanchez discloses a connector mechanism (24) having an input port which is configured to be connected (col. 3 lines 2-4) to the discharge port (36) of the housing and having an output port (output port seen in fig. 2 and connected to container 30 in figs. 1 and 3).  Sanchez fails to disclose that the connector mechanism has a plurality of output ports.
However, Guidi teaches a connector mechanism (26) having an input port connected to the discharge port (25) of the housing (5) and having a plurality of output ports (27).
Given the teachings of Guidi (pg. 2 lines 52-58), it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a plurality of output ports for the connector mechanism of Sanchez.  Doing so would allow multiple containers to be filled at the same time thus potentially saving time while making a batch of filled containers.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Patent 10,532,834 B1) in view of Jin (PG Pub 2017/0042383 A1) in view of Guidi (US Patent 1,700,405) in view of Carter (US Patent 3,664,385).
Regarding claim 5, Sanchez as modified by Jin and Guidi above discloses a plurality of containers (Sanchez – 30; Guidi - pg. 2 lines 52-58 – “to effect the filling of individual containers”) each having an input port (Sanchez - figs. 1 and 3; opening that connects with 24 and 36) and configured to be connected to one of the plurality of output ports (Sanchez - output port of 24 seen in fig. 2 and connected to container 30 in figs. 1 and 3; Guidi - 27) of the connector mechanism, so that the input ports of the plurality of containers are configured to be simultaneously connected to the connector mechanism, one input port for one pouch of the plurality of containers for each output port of the connector mechanism (Guidi – pg. 2 lines 52-58 – the plurality of outputs on the connector mechanism are deemed to be “configured” to allow for this to happen)

Sanchez as modified by Jin and Guidi fails to disclose that the containers are pouches.
However Carter teaches the container comprises a pouch (82) having an input port (fig. 3; opening connected to #15) and configured to be connected to the an output (15).
Given the teachings of Carter, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the apparatus of Sanchez in view of Jin with the pouch of Carter.  Doing so would allow the final product to assume a size that was commensurate with the amount of material in the container so that it would take up as little space as was required and a user could easily see how much stored material was left in the container.  The resulting combination would be to have the plurality of containers of Sanchez in view of Guidi be respective pouches for the plurality of output ports.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of filling pouches and/or using screw type feeding devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731